COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-11-00440-CR


Earnest Ross                            §    From the 158th District Court

                                        §    of Denton County (F-2008-1959-B)

v.                                      §    January 4, 2013

                                        §    Per Curiam

The State of Texas                      §    (nfp)

                                 JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in part of the trial court‘s judgment. We affirm the trial court‘s

judgment of conviction, but reverse the trial court‘s judgment as to punishment

and remand this case for a new trial on punishment only.


                                    SECOND DISTRICT COURT OF APPEALS


                                    PER CURIAM
                        COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-11-00439-CR
                             NO. 02-11-00440-CR


EARNEST ROSS                                                      APPELLANT

                                          V.

THE STATE OF TEXAS                                                     STATE


                                       ----------

          FROM THE 158TH DISTRICT COURT OF DENTON COUNTY

                                       ----------

                        MEMORANDUM OPINION1

                                       ----------

                                  I.   Introduction

      Appellant Earnest Ross appeals his convictions for engaging in organized

criminal activity and unlawful possession of a firearm by a felon. We affirm in

part and reverse and remand in part.




      1
      See Tex. R. App. P. 47.4.


                                           2
                    II.   Factual and Procedural Background

      In the State‘s earlier appeal in this case of the trial court‘s order partially

granting Ross‘s motion to suppress evidence, we set out the factual background

that ultimately led the jury to convict Ross of unlawful possession of a firearm by

a felon and engaging in organized criminal activity. See State v. Ross, Nos. 02-

09-00109-CR, 02-09-00110-CR, 2010 WL 87427, at *1–2, 5 (Tex. App.—Fort

Worth Jan. 7, 2010, pet. ref‘d) (mem. op., not designated for publication)

(concluding that the trial court erred by suppressing evidence located in a locked

suitcase found in the trunk of the vehicle Ross was driving).

      During trial, the State offered Ross‘s 1981 burglary conviction as a

predicate for the unlawful possession of a firearm by a felon charge and as an

enhancement on the organized crime charge, and it offered a parole report and

oral testimony to show that Ross had been discharged less than five years

before his arrest in this case. During the charge conference, the State proposed

a charge containing a ―joint possession‖ definition because multiple people had

access to the firearms in question; Ross objected to the inclusion of this definition

as non-statutory.

      The jury convicted Ross, and during the first day of Ross‘s punishment

trial, the trial court ordered that Ross be handcuffed and shackled. The trial court

observed that Ross‘s handcuffs became visible when he stood.               The jury

assessed Ross‘s punishment at twenty years‘ confinement for the unlawful




                                         3
possession of a firearm by a felon conviction and fifty-five years‘ confinement for

the engaging in organized crime conviction. These appeals followed.

                                 III.   Sufficiency

      In his fifth point, Ross complains that the evidence is insufficient to support

his conviction for unlawful possession of a firearm by a felon under penal code

section 46.04. In our due process review of the sufficiency of the evidence to

support a conviction, we view all of the evidence in the light most favorable to the

verdict to determine whether any rational trier of fact could have found the

essential elements of the crime beyond a reasonable doubt. Jackson v. Virginia,

443 U.S. 307, 319, 99 S. Ct. 2781, 2789 (1979); Wise v. State, 364 S.W.3d 900,

903 (Tex. Crim. App. 2012). Although Ross bases his complaint on what he

argues in his first, second, third, and fourth points was the inadmissibility of his

1981 conviction and the parole report, we must consider all of the evidence

admitted at trial, even improperly admitted evidence, when performing a

sufficiency review. See Clayton v. State, 235 S.W.3d 772, 778 (Tex. Crim. App.

2007); Moff v. State, 131 S.W.3d 485, 489–90 (Tex. Crim. App. 2004). We must

do so even in a case that we reverse and remand because of error in the

admission of evidence. Moff, 131 S.W.3d at 490.

      As set out in the penal code and authorized by the indictment, it is unlawful

for a person previously convicted of a felony to possess a firearm after conviction

and before the later of the fifth anniversary of the person‘s release from

confinement following the conviction or the person‘s release from supervision


                                          4
under community supervision, parole, or mandatory supervision.          Tex. Penal

Code Ann. § 46.04 (West 2011). The penal code defines ―possession‖ as ―actual

care, custody, control, or management,‖ id. § 1.07(39) (West 2011 & Supp.

2012), and declares that ―[p]ossession is a voluntary act if the possessor

knowingly obtains or receives the thing possessed or is aware of his control of

the thing for a sufficient time to permit him to terminate his control,‖ id. § 6.01

(West 2011). To support Ross‘s conviction, the State had to prove that Ross

intentionally or knowingly possessed a firearm.       The penal code defines an

―intentional‖ act as acting with the ―conscious objective or desire to engage in the

conduct or cause the result.‖ Id. § 6.03(a) (West 2011). Finally, the penal code

declares that a person acts ―knowingly . . . with respect to the nature of his

conduct or to circumstances surrounding his conduct when he is aware of the

nature of his conduct or that the circumstances exist‖ and that a person acts

―knowingly . . . with respect to a result of his conduct when he is aware that his

conduct is reasonably certain to cause the result.‖ Id. § 6.03(b).

      Here, the record reflects that the State presented evidence that Ross was

convicted of felony burglary in 1981. Jimmy Watkins, Ross‘s probation officer,

testified that Ross was released from community supervision on January 27,

2006, within five years of June 16, 2008, when police arrested him and found

four firearms in his car. Among the four firearms found in Ross‘s car was a

Heckler & Koch pistol that, according to Courtney Farmer, Devin Stephen, and

Nicholas Porter‘s testimony, Ross had modified and carried on numerous


                                         5
occasions. Viewing all of the evidence in the light most favorable to the verdict,

we hold that a rational trier of fact could have found the essential elements of

unlawful possession of a firearm by a felon beyond a reasonable doubt. See

Jackson, 443 U.S. at 326, 99 S. Ct. at 2793; Isassi v. State, 330 S.W.3d 633, 638

(Tex. Crim. App. 2010). We overrule Ross‘s fifth point.

      Furthermore, the trial court did not abuse its discretion by admitting the

1981 conviction. See Shuffield v. State, 189 S.W.3d 782, 793 (Tex. Crim. App.

2006) (setting out standard of review for admission of evidence). Although in his

first two points, Ross complains that the 1981 conviction was void for lack of

jurisdiction and that his substantial rights were violated when the trial court

admitted it during the guilt phase of his trial, the State introduced a pen packet

that contained a copy of the 1981 judgment and Ross‘s fingerprints and photo,

and connected the pen packet to Ross by expert testimony.                 After Ross

complained that the pen packet listed his birthday incorrectly, the State obtained

and offered the original file from the 1981 conviction. Although the file did not

contain the juvenile court‘s certification order, it contained the State‘s motion for

an examining trial recounting the events leading up to Ross‘s transfer from

juvenile court to the district court and the motion for the examining trial transcript,

in which Ross‘s counsel at the time stated, ―This Defendant was certified as an

adult to stand trial in the above entitled and numbered cause.‖ In response to the

State‘s evidence, Ross offered nothing to show that he had not been certified as

an adult before his 1981 trial.


                                          6
      Although there is no ―presumption of regularity‖ when a defendant attacks

a juvenile transfer on direct appeal, which requires the State to prove that the

jurisdictional transfer requirements were met, See White v. State, 576 S.W.2d
843, 845 (Tex. Crim. App. 1979), when a defendant collaterally attacks a prior

conviction, the State has only the initial burden to produce prima facie proof of a

valid prior conviction. Johnson v. State, 725 S.W.2d 245, 247 (Tex. Crim. App.

1987); see also Tex. Fam. Code Ann. §§ 51.02, 51.04, 54.02 (West 2008 &

Supp. 2012) (setting out the procedure for a juvenile court to transfer jurisdiction

to a district court). ―Once the State properly introduces a judgment and sentence

and identifies appellant with them, we presume regularity in the judgments,‖ and

the defendant then has the burden to ―make an affirmative showing of any defect

in the judgment.‖ Johnson, 725 S.W.2d at 247. To prevail, the defendant must

prove that the prior conviction is void or ―tainted by a constitutional defect.‖

Galloway v. State, 578 S.W.2d 142, 143 (Tex. Crim. App. 1979).

      Because the State‘s evidence provided prima facie proof of Ross‘s 1981

conviction, see Johnson, 725 S.W.2d at 247 (noting that a pen packet containing

a judgment, sentence, and fingerprints was sufficient to establish that the

defendant‘s prior conviction as a juvenile was ―regular on its face‖), and because

Ross then did not affirmatively show any defect in the judgment, the trial court did

not abuse its discretion by admitting the 1981 conviction.       See id.   Further,

although Ross argues that he received no limiting instruction on the 1981

conviction, the record does not reflect that he requested one, although it does


                                         7
reflect that one was included in the jury charge. We overrule Ross‘s first two

points.

      Likewise, Ross was not harmed by the admission of the parole report

although he complains in his third and fourth points that the report lacked

sufficient indicia of reliability or trustworthiness and violated his right to

confrontation under the Sixth Amendment. Assuming without deciding that the

trial court abused its discretion by admitting the parole report, the State also

offered testimony from Jimmy Watkins, Ross‘s parole officer, to prove that Ross

was released from community supervision on January 27, 2006, within five years

of his arrest in this case on June 16, 2008. Although Ross argues that Watkins‘s

testimony is insufficient to support the trial court‘s ruling admitting the report

because Watkins could not explain the computations that kept Ross under the

State‘s supervision until 2006, penal code section 46.04(a) requires only that the

firearm possession occur within five years of the defendant‘s release from

supervision; it contains no requirement that the State explain the manner in

which the supervision period was calculated.       See Tex. Penal Code Ann.

§ 46.04(a).   Because an erroneous admission of evidence will not require

reversal when other such evidence was received without objection, either before

or after the complained-of ruling, Estrada v. State, 313 S.W.3d 274, 302 n.29

(Tex. Crim. App. 2010) (citing Leday v. State, 983 S.W.2d 713, 718 (Tex. Crim.

App. 1998)), cert. denied, 131 S. Ct. 905 (2011); Lane v. State, 151 S.W.3d 188,

193 (Tex. Crim. App. 2004) (outlining constitutional harm analysis factors that


                                        8
assess the importance of erroneously admitted out-of-court statements in light of

other admissible evidence and the strength of the State‘s case), we overrule

Ross‘s third and fourth points without reaching his constitutional and hearsay

complaints.2 See Tex. R. App. P. 47.1.

                                 IV.   Jury Charge

      In his seventh, eighth, tenth, and eleventh points, Ross complains that the

trial court erred by instructing the jury that his firearm possession need not be

exclusive because this instruction had no basis in the penal code and because it

constituted an impermissible comment on the weight of the evidence.

      When Ross was arrested, police found four firearms in his car: a Heckler

& Koch .40-caliber pistol, a Smith & Wesson .40-caliber pistol, a Walther .22-

caliber pistol, and a SKS assault rifle.       Police later found two shotguns in

Stephen‘s home, where Ross had temporarily stayed. At the charge conference,

the State proposed a jury charge containing a ―joint possession‖ definition

because the evidence showed that others had access to the firearms, including

Stephen, who was arrested with Ross and who acknowledged in federal court

that he had possessed some of the firearms, and Ross‘s wife, who owned the car


      2
        Likewise, we need not reach Ross‘s sixth and ninth points, in which he
complains that the trial court erred by not instructing the jury on age affecting
criminal responsibility under penal code section 8.07(b) because, in light of our
resolution of his first through fifth points, section 8.07(b) is not the law applicable
to the case. See Tex. Penal Code Ann § 8.07(b) (West 2011) (prohibiting
criminal prosecution of a juvenile unless the juvenile is certified as an adult); Tex.
R. App. P. 47.1.


                                          9
Ross was driving at the time he was arrested. Ross objected that the State‘s

proposed jury instruction had no basis in the penal code.

      Based on its reading of Duncan v. State, 680 S.W.2d 555 (Tex. App.—

Tyler 1984, no pet.) (holding that a ―joint possession‖ instruction was proper

despite that fact that it deviated from the indictment), the trial court overruled

Ross‘s objection and included a ―joint possession‖ definition in the jury charge.3

The jury charge stated:

      ―Possession‖ means actual care, custody, control, or management.

      You are further instructed that possession of the alleged firearms
      need not be exclusive, and evidence which shows that the
      defendant jointly possessed it with another is sufficient. The mere
      presence of the defendant at a place where the alleged firearms are
      possessed does not, in itself, justify a finding of joint possession.

A. Standard of Review

       ―[A]ll alleged jury-charge error must be considered on appellate review

regardless of preservation in the trial court.‖ Kirsch v. State, 357 S.W.3d 645,

649 (Tex. Crim. App. 2012). In our review of a jury charge, we first determine

whether error occurred; if error did not occur, our analysis ends. Id. If error did

occur, whether it was preserved determines the degree of harm required for

reversal. Id.




      3
      The question of whether the ―joint possession‖ instruction was an
improper non-statutory instruction or an improper comment on the weight of the
evidence was not before the court in Duncan. See 680 S.W.2d at 560.


                                        10
      Error in the charge, if timely objected to in the trial court, requires reversal

if the error was ―calculated to injure the rights of [the] defendant,‖ which means

no more than that there must be some harm to the accused from the error. Tex.

Code Crim. Proc. Ann. art. 36.19 (West 2006); Abdnor v. State, 871 S.W.2d 726,

732 (Tex. Crim. App. 1994); Almanza v. State, 686 S.W.2d 157, 171 (Tex. Crim.

App. 1985) (op. on reh‘g); see also Louis v. State, No. PD-0323-11, 2012 WL
2007632, at *8 (Tex. Crim. App. June 6, 2012) (noting that the jury charge harm

analysis standards under Almanza are well-established).          In other words, a

properly preserved error will require reversal as long as the error is not harmless.

Almanza, 686 S.W.2d at 171.

      In making the harm determination, ―the actual degree of harm must be

assayed in light of the entire jury charge, the state of the evidence, including the

contested issues and weight of probative evidence, the argument of counsel and

any other relevant information revealed by the record of the trial as a whole.‖ Id.;

see generally Hutch v. State, 922 S.W.2d 166, 172–74 (Tex. Crim. App. 1996).

The purpose of this review is to illuminate the actual, not just theoretical, harm to

the accused. Almanza, 686 S.W.2d at 174.

B. Analysis

      In a felony case tried to a jury, the judge shall deliver to the jury ―a written

charge distinctly setting forth the law applicable to the case.‖ Tex. Code Crim.

Proc. Ann. art. 36.14 (West 2007). Generally, if a jury-charge instruction is not

derived from the penal code, it is not ―applicable law‖ under article 36.14. Kirsch,


                                         11
357 S.W.3d at 651 (quoting Walters v. State, 247 S.W.3d 204, 214 (Tex. Crim.

App. 2007)).

      On appeal, Ross claims that the non-statutory ―joint possession‖ instruction

is akin to the non-statutory ―affirmative links‖ instruction rejected in Deener v.

State, 214 S.W.3d 522, 529–30 (Tex. App.—Dallas 2006, pet. ref‘d). The court

in Deener held that the ―affirmative links‖ doctrine is not a legal rule but rather a

shorthand expression of what must be proven for knowing or intentional

possession. Id. (citing Brown v. State, 911 S.W.2d 744, 747 (Tex. Crim. App.

1995)).

     I.   Penal Code

      The penal code defines possession as ―actual care, custody, control, or

management.‖ Tex. Penal Code Ann. § 1.07(39) (West Supp. 2012). The penal

code, however, does not define ―joint possession.‖ Rather, ―joint possession,‖

like ―affirmative links,‖ is a rule for assessing evidentiary sufficiency. See Gordon

v. State, No. 02-11-00413-CR, 2012 WL 4121147, *2 n.14 (Tex. App.—Fort

Worth Sept. 20, 2012, no. pet. h.) (mem. op., not designated for publication)

(citing Cude v. State, 716 S.W.2d 46, 47 (Tex. Crim. App. 1986), for the

proposition that proof of joint possession is sufficient to prove possession).

―Texas courts are forbidden from instructing the jury on any presumption or

evidentiary sufficiency rule that does not have a statutory basis.‖ Brown v. State,

122 S.W.3d 794, 799 (Tex. Crim. App. 2003), cert. denied, 124 S. Ct. 1678




                                         12
(2004). Thus, the trial court erred by including the ―joint possession‖ definition in

the jury charge. See id.

    II.   Harm Analysis

      Because Ross preserved this error, we must reverse the trial court‘s

judgment on the unlawful possession of a firearm by a felon conviction if we find

some harm. See Almanza, 686 S.W.2d at 171.

      The record indicates that ―joint possession‖ was a major theme in the

State‘s case against Ross. Indeed, the State first mentions the concept during

voir dire, when it asked, ―What about the concept of joint possession, two or

more people can actually possess the same thing?‖ During direct examination of

Denton County Deputy Sheriff Davis, the State asked, ―[C]an two or more people

possess the same item?‖ When Davis responded ―[a]bsolutely,‖ the State asked,

―Is that also known as joint possession?‖ Again, on direct examination of federal

agent Patterson, the State asked, ―Are you familiar with the term joint

possession?‖ Finally, the State said in its closing argument, ―Because Devin

Stephen pled guilty to the two shotguns in no way, shape, manner or form

prevents Earnest Lynn Ross from possessing those same shotguns. That is why

you have a charge in there about joint possession.‖          The record indicates,




                                         13
however, that the State primarily discussed ―joint possession‖ when addressing

the two shotguns found in Stephen‘s home.4

       Further, the record indicates that Ross was seen on numerous occasions

with the Heckler & Koch .40-caliber pistol that police found in his car. When

asked about the computer bag found in Ross‘s car, Farmer testified that he knew

the bag because Ross often carried either the Heckler & Koch or the Walther

pistol in it.   Farmer also testified that Ross carried the pistol during a home

invasion that the two conducted on May 15, 2008. Stephen testified that he

found the pistol in his house after Ross started staying there and that he

admonished Ross to remove the gun, at which point Ross put the pistol in his

car. Finally, Porter testified that Ross brought the pistol to him twice in order to

have a flashlight mounted to it.5

       The State indicted Ross on two separate counts of unlawful possession of

a firearm by a felon. The first count was for three of the firearms found in his car

on June 16, 2008, which included the Heckler & Koch pistol. The second count

was for the two shotguns found in Steven‘s home. The jury charge on both

counts contained a ―joint possession‖ definition. Despite this language, the jury


       4
      The sole exception occurred when the State examined Patterson after
Ross cross-examined him on both the shotguns and the firearms found in Ross‘s
car.
       5
        Although Porter testified that the pistol was a Heckler & Koch .45-caliber
pistol, he positively identified the .40-caliber pistol in court as the one that Ross
brought to his store.


                                         14
found Ross not guilty of possession of the shotguns in the second count.

Further, the jury charge on the first count permitted the jury to find Ross guilty of

possessing any one of the three firearms in question.

         Given that the jury found Ross not guilty of possessing the shotguns

despite the State‘s emphasis on Ross and Stephen‘s joint possession and

considering the evidence showing that Ross modified and regularly carried the

Heckler & Koch pistol, we hold that the trial court‘s error of including a ―joint

possession‖ instruction was harmless, see id., and we overrule Ross‘s tenth

point.

    III.    Impermissible Comment on the Weight of the Evidence

         Ross claims for the first time on appeal that the ―joint possession‖

instruction was also an improper comment on the weight of the evidence.

However, because we hold that the trial court‘s error of including the ―joint

possession‖ definition was harmless, we need not also address whether this

unpreserved error resulted in egregious harm. See Hutch, 922 S.W.2d at 171;

see also Tex. R. App. P. 47.1.          Therefore, we overrule Ross‘s eighth and

eleventh points.

                                   V.     Shackles

         In his twelfth and thirteenth points, Ross complains that the trial court

abused its discretion by requiring him to appear in shackles on the first day of his

punishment trial.




                                          15
      Once convicted, Ross appeared in court for the punishment trial wearing

handcuffs, a belly strap, and leg shackles.        Before the jury entered, Ross‘s

attorney objected to the restraints and pointed out that Ross‘s position at counsel

table placed the restraints in full view of the jurors as they entered the courtroom.

In response to Ross‘s objection, the trial court declared only that Ross would

remain shackled in the interest of security. After a series of negotiations, the trial

court agreed to place exhibits in front of the counsel tables to obscure the jury‘s

view of Ross‘s leg shackles. Despite the obstructions, Ross‘s handcuffs were

visible when he stood. The trial court suggested that Ross not stand when the

jury entered the courtroom, but Ross‘s attorney rejected the court‘s suggestion

out of respect for the jury.      The trial court overruled Ross‘s objections and

conducted the first day of the punishment trial.

      Upon the State‘s request, when the punishment trial resumed on the

second day, the trial court clarified its reasoning for requiring Ross to appear in

shackles. The trial court said:

      I‘ve taken into consideration the defendant‘s prior conviction for a
      burglary of a habitation that involved a rape. I have taken into
      consideration the aggravated assault which involved a death of the
      victim, the numerous allegations of home invasions involving
      violence, the extraneous offenses and allegations regarding
      shootings at police officers. Taking that into consideration and
      taking into consideration that I have to provide for the safety of the
      court personnel in here, along with assistance, obviously, from the
      sheriff‘s department, I believe it‘s in everyone‘s interest, especially
      given that the defendant was convicted and that he‘s potentially
      looking at a sentence that will not allow him to ever return back onto
      the streets, that we exercise caution. I have tried to minimize the
      impact of such by covering the bottom portion of the counsel tables,


                                         16
      both defense and state. The handcuffs are not wholly obvious,
      although when he does stand, they do become apparent.

      Taking all of that into consideration and this jury has convicted him,
      the fact that he‘s still dressed out in appropriate street clothes and
      has the appearance of a professional, I determined that he should
      be kept in the additional layer of safety for the court and all the
      individuals within the court.

At that point, Ross called the transport officer, who testified that, despite being

classified as an escape risk, Ross had behaved well while being transported to

and from jail. After Ross reissued his objection to the shackles, the trial court

agreed to remove Ross‘s handcuffs and belly strap.

A. Standard of Review

      We review a trial court‘s decision to shackle a defendant in two stages.

Long v. State, 823 S.W.2d 259, 282–83 (Tex. Crim. App. 1991) (citing Clark v.

State, 717 S.W.2d 910, 919 (Tex. Crim. App. 1986)), cert. denied, 112 S. Ct.
3042 (1992). First, we determine whether the trial court abused its discretion by

ordering the defendant shackled. Id. at 282. Next, if we find that the trial court

abused its discretion, we determine whether the defendant suffered reversible

harm. Id. at 283.

B. Abuse of Discretion

      Shackling a defendant is ―inherently prejudicial.‖ Holbrook v. Flynn, 475
U.S. 560, 568, 106 S. Ct. 1340, 1345 (1986).        Although the presumption of

innocence generally does not apply at the punishment phase, the trial court must

still maintain the defendant‘s due process right to a meaningful defense and



                                        17
conduct dignified proceedings. Deck v. Missouri, 544 U.S. 622, 632, 125 S. Ct.
2007, 2014 (2005). Thus, courts may not routinely require defendants to appear

in shackles before a jury during either the guilt or punishment phase of trial, but

exceptional circumstances may demand that a trial court shackle a defendant.

See id. at 628–29, 125 S. Ct. at 2011–12; Long, 823 S.W.2d at 283. ―Examples

of exceptional circumstances warranting shackling include situations in which the

accused has a history of escape, expressed an intent to escape, threatened

physical violence, assaulted persons in the courtroom, and repeatedly interrupted

court proceedings.‖ Keith v. State, 294 S.W.3d 352, 355 (Tex. App.—Eastland

2009, no pet.). When a trial court determines that it must shackle a defendant, it

must make case-specific findings of fact justifying the use of shackles. Deck,
544 U.S. at 633, 125 S. Ct. at 2014–15. Further, the ―record must clearly and

affirmatively reflect the trial judge‘s reasons [for shackling the defendant].‖ Long,
823 S.W.2d at 282.

        In Deck, the defendant was shackled in view of the jury during voir dire and

trial on his punishment. 544 U.S. at 625, 125 S. Ct. at 2010. The trial court

justified shackling Deck because he had been convicted. Id., 125 S. Ct. at 2010.

The Supreme Court held that the trial court‘s explanation was insufficient. Id. at

634, 125 S. Ct. at 2015. Further, the Court noted that after keeping Deck‘s

shackles out of the jury‘s view during the guilt phase, the trial court inexplicably

chose to discontinue this practice once Deck was convicted. Id., 125 S. Ct. at

2015.     Consequently, the Court held that the shackles violated Deck‘s due


                                         18
process rights and that the State had to prove beyond a reasonable doubt that

the error did not contribute to the verdict. Id., 125 S. Ct. at 2015.

      In Marquez v. State, the defendant was shackled during the punishment

phase of the trial. 725 S.W.2d 217, 228 (Tex. Crim. App. 1987), cert. denied,

484 U.S. 872 (1987), overruled on other grounds by Moody v. State, 717 S.W.2d
910, 918–19 (Tex. Crim. App. 1992). In its findings of fact, the trial court noted

that after conviction the defendant had threatened escape and suicide, attacked

a cameraman, and threatened a prosecutor. Id. at 228. The court of criminal

appeals held that the trial court did not abuse its discretion by shackling the

defendant because it sufficiently detailed the special circumstances warranting

the shackles. Id. at 230.

      Like the visible shackles in Deck, the trial court in this case noted that

Ross‘s handcuffs were visible when he stood. See 544 U.S. at 634, 125 S. Ct. at

2015. Although the record is silent on whether Ross actually stood up each time

the jury entered, we assume he did so based on his objection to the trial court‘s

suggestion that he remain seated in order to obscure the jury‘s view of his

handcuffs.    The trial court‘s justification included Ross‘s current and prior

convictions, similar to the trial court‘s justification in Deck. See id., 125 S. Ct. at

2015. In contrast to the defendant‘s outbursts and threats noted in the Marquez

findings, the trial court noted no behavioral issue with Ross. Cf. Marquez, 725
S.W.2d at 228. In fact, the transport officer even testified to Ross‘s exemplary

behavior. The only potential issue noted in the record was Ross‘s classification


                                          19
as an escape risk. Indeed, once the transport officer testified to Ross‘s good

behavior, the trial court partially rescinded its prior order and ordered Ross‘s

handcuffs and belly strap removed while leaving Ross‘s leg shackles in place.

      Given that Ross‘s handcuffs were visible to the jurors when he stood as

they entered the courtroom and given that the trial court identified no special

circumstance warranting the shackles, we hold that the trial court abused its

discretion by ordering Ross shackled during the punishment phase of the trial.

See Deck, 544 U.S. at 634, 125 S. Ct. at 2015.

C. Harm Analysis

      Unnecessarily shackling a defendant appearing before a jury violates the

defendant‘s constitutional due process rights. Id. at 627, 125 S. Ct. at 2011.

      Because this error is constitutional, we apply rule 44.2(a). Tex. R. App. P.

44.2(a). The question is whether the trial court‘s order requiring Ross to appear

in shackles before the jury at his punishment trial was harmless beyond a

reasonable doubt. See Williams v. State, 958 S.W.2d 186, 194 (Tex. Crim. App.

1997). In applying the ―harmless error‖ test, our primary question is whether

there is a ―reasonable possibility‖ that the error might have contributed to the

punishment. Mosley v. State, 983 S.W.2d 249, 259 (Tex. Crim. App. 1998) (op.

on reh‘g), cert. denied, 526 U.S. 1070 (1999).

      Our harmless error analysis should not focus on the propriety of the

outcome of the trial; instead, we should calculate as much as possible the

probable impact on the jury in light of the existence of other evidence. Wesbrook


                                        20
v. State, 29 S.W.3d 103, 119 (Tex. Crim. App. 2000), cert. denied, 532 U.S. 944

(2001). We ―should take into account any and every circumstance apparent in

the record that logically informs an appellate determination whether ‗beyond a

reasonable doubt [that particular] error did not contribute to the conviction or

punishment,‘‖ and if applicable, we may consider the nature of the error, the

extent that it was emphasized by the State, its probable collateral implications,

and the weight a juror would probably place on the error. Snowden v. State, 353
S.W.3d 815, 822 (Tex. Crim. App. 2011) (quoting Tex. R. App. P. 44.2(a)). This

requires us to evaluate the entire record in a neutral, impartial, and even-handed

manner, not ―in the light most favorable to the prosecution.‖ Harris v. State, 790
S.W.2d 568, 586 (Tex. Crim. App. 1989), disagreed with in part on other grounds

by Snowden, 353 S.W.3d at 821–22.

      The State argues that the error was harmless because nothing in the

record reflects that any jury member actually saw Ross‘s shackles. However, the

trial court and Ross‘s attorney stated that Ross‘s handcuffs were visible when he

stood. Thus, we cannot say from the record that the jurors did not see the

handcuffs.

      Ross argues that the State impliedly emphasized the trial court‘s error by

asking the jury to impose a harsh sentence on Ross. This, however, was a

proper argument and made no mention of the shackles. See Goff v. State, 931
S.W.2d 537, 548 (Tex. Crim. App. 1996) (noting that the State may include a

plea for law enforcement in its closing argument).


                                        21
      The jury heard testimony regarding Ross‘s 2001 conviction for aggravated

assault with a deadly weapon, Ross‘s involvement in an additional assault in

which the two victims identified Ross as the assailant, and Ross‘s shootout with

Duncanville police.    In its closing argument, the State asked for enhanced

sentences based upon Ross‘s prior convictions for aggravated assault with a

deadly weapon and burglary. For Ross‘s conviction for unlawful possession of a

firearm by a felon, the State requested a sentence from two to twenty years. For

Ross‘s organized crime conviction, the State requested a sentence of twenty-five

to ninety-nine years or life. The jury found both enhancements true and returned

a maximum sentence on Ross‘s unlawful possession of a firearm by a felon

conviction. On Ross‘s organized crime conviction, however, the jury returned a

fifty-five-year sentence.

      Although there is no evidence that any juror actually saw Ross‘s handcuffs,

there is evidence that Ross‘s handcuffs were visible when he stood up during the

first day of the punishment trial.   Although the State did not emphasize the

handcuffing error and the jury returned less than a maximum sentence on Ross‘s

organized crime conviction, the jury returned the maximum sentence on his

unlawful possession of a firearm by a felon conviction. Thus, we cannot say that

the trial court‘s error did not contribute to Ross‘s punishment, and we hold that

the trial court‘s error was not harmless beyond a reasonable doubt.          See

Snowden, 353 S.W.3d at 822; Williams, 958 S.W.2d at 194.          Therefore, we




                                       22
sustain Ross‘s twelfth and thirteenth points and do not reach his fourteenth point

on assessment of court costs in the judgment.6 See Tex. R. App. P. 47.1.

                                  VI. Conclusion

      Having sustained only Ross‘s twelfth, and thirteenth points,7 we affirm the

trial court‘s judgment on Ross‘s convictions, but we reverse the trial court‘s

judgments as to punishment and remand the case for a new trial on punishment.


                                                  PER CURIAM


PANEL: MCCOY, J. ; LIVINGSTON, C.J.; and MEIER, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: January 4, 2013




      6
       We do find it necessary to note, however, that once a trial court
determines a defendant indigent, he is presumed so for the remainder of the
proceedings unless his financial circumstances materially change. Tex. Code
Crim. Proc. Ann. art. 26.04(p) (West 2009 & Supp. 2012). Nothing in the record
indicates that Ross‘s financial circumstances materially changed from the time he
was declared indigent until he was sentenced.
      7
       Although we sustained Ross‘s seventh point, we overruled his tenth point,
which is dispositive of this issue.


                                       23